Citation Nr: 1430245	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  09-28 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a scar on the left thigh, residual of a shrapnel wound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

A hearing was held in April 2010, by means of video conferencing equipment with the appellant in Little Rock, Arkansas, before the undersigned Acting Veterans Law Judge (VLJ), sitting in Washington, DC.  A transcript of the hearing testimony is in the claims file.

The Board remanded this matter in June 2010 for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  At that time, the Board referred the issue of entitlement to a total disability rating based on individual unemployability (TDIU) to the RO for initial development.  The RO granted entitlement to TDIU in a September 2010 rating decision and assigned an effective date of April 29, 2009, the day following the Veteran's last day of work.  The Veteran has not appealed that rating decision and accordingly, it is not before the Board.

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" and VBMS systems to insure a total review of the evidence.


FINDING OF FACT

The Veteran's scar on the left thigh, residual of a shrapnel wound, does not cause limitation of motion of the affected part or manifest as a moderately-severe muscle injury.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for scar on the left thigh, residual of a shrapnel wound, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.655, 4.1-4.14, 4.40, 4.45, 4.59, 4.73, Diagnostic Code 5314 (2013); 38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO's August 2008 letter to the Veteran satisfied the duty to notify provisions.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent written evidence and oral testimony.

Additionally, the August 2008 letter notified the Veteran that he must submit, or request that VA obtain, evidence of the worsening of his disability and the different types of evidence available to substantiate his claim for a higher rating.  Moreover, this letter notified him of the need to submit evidence of how such worsening effected his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded a VA examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the September 2008, May 2010 and July 2010 examiners took into account the Veteran's statements and examined the Veteran, which allowed for fully-informed evaluations of the claimed disability.  Id.  Further, the May 2010 and July 2010 examiners considered the evidence in the claims files.

As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran's scar, residual of shrapnel wound, left thigh, has been rated under Diagnostic Code 7802-5314.  38 C.F.R. §§ 4.73 and 4.118.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned. The additional code is shown after a hyphen.

The diagnostic codes applicable to scars were amended during the pendency of this appeal, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (2008) (presently codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (October 23, 2008).  The summary in the Federal Register notes that the applicability date of the amendment is for all applications for benefits received by VA on and after October 23, 2008.  In this case, the Veteran's application for benefits was received before October 23, 2008.  Additionally, while the Veteran can request a review under the new criteria, the Veteran has not requested such a review.  Therefore, the amended skin regulations effective October 23, 2008 are not for application.

Diagnostic Code 7802 rates scars other than the head, face, or neck that are superficial and do not cause limitation of motion and provides for a maximum 10 percent rating.  38 C.F.R. § 4.118.  Further, Diagnostic Code 7803, which rates superficial and unstable scars, and Diagnostic Code 7804, which rates superficial scars that are painful on examination, both provide for a maximum 10 percent rating.  Id.  As such, the Veteran is not entitled to a disability rating in excess of 10 percent under these diagnostic codes.

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

The Board has also considered Diagnostic Code 5314, which contemplates muscle injuries to the pelvic girdle and thigh anatomical region, and provides evaluations for disabilities of Muscle Group XIV.  38 C.F.R. § 4.73.  Disabilities are classified as slight, moderate, moderately severe, or severe under Diagnostic Codes 5301 to 5323.  38 C.F.R. § 4.73.  A slight disability stems from a simple wound of a muscle without debridement or infection, and no cardinal signs or symptoms of muscle disability.  38 C.F.R. § 4.56(d)(1)(i)-(ii) (2013).  It heals with good functional results, is superficial, results in minimal scarring and shows no impairment of function or retained metallic fragments.  38 C.F.R. § 4.56(d)(1)(i)-(iii).   Slight disabilities warrant a noncompensable rating under Diagnostic Code 5314.  38 C.F.R. § 4.73.

Moderate disability of the muscles is associated with consistent complaint of one or more of the cardinal symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  The objective findings include entrance and, if present, exit scars which are linear or relatively small; situated to indicate a relatively short track of the missile through the muscle tissue; and signs of some loss of deep fascia, muscle substance, or impairment of muscle tonus, as well as loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).  Moderate disabilities warrant a 10 percent rating under Diagnostic Code 5314.  38 C.F.R. § 4.73.


A moderately severe disability of the muscles will consist of a through-and-through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, as well as intermuscular scarring.  There must be evidence in the file showing hospitalization for a prolonged period for treatment of the wound, a record of consistent complaint of cardinal signs and symptoms of muscle disability, and if present, evidence of inability to keep up with work requirements.  The objective findings will include entrance and, if present, exit scars indicating the track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side; and tests of strength and endurance compared with sound side will demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).  Moderately severe disabilities warrant a 30 percent rating under Diagnostic Code 5314.  38 C.F.R. § 4.73.

Finally, a severe disability of the muscles will consist of a through-and-through or deep penetrating wound due to a high-velocity missile or large or multiple low velocity missiles; with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection; or with sloughing of soft parts, intermuscular binding, and scarring.  Service treatment records will show hospitalization for a prolonged period for treatment of the wound and there will be a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and if present, evidence of inability to keep up with work requirements.  The objective findings include ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track; palpation showing loss of deep fascia or muscle substance or soft flabby muscles in wound area; muscles swelling and hardening abnormally in contraction; and tests of strength, endurance, or coordinated movements compared with the corresponding muscles of uninjured side indicating severe impairment of function.  38 C.F.R. § 4.56(d)(4).  Severe disabilities warrant a 40 percent rating under Diagnostic Code 5314.  38 C.F.R. § 4.73.

For VA rating purposes, the cardinal signs and symptoms of a muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).

During his September 2008 VA examination, the Veteran reported that his residual shrapnel wound of the left thigh bothered him on a daily basis.  He was having up to two flare-ups per week with pain reaching a 10 on the pain scale.  Generally, his pain rated a 6 on the pain scale.  Tylenol alleviated his pain during flare-ups.  The examiner observed an approximate 12 centimeter scar that was curvilinear in nature on the thigh.  The scar was not raised but 3 centimeters of the scar was sensitive.  The examiner did not observe erythema, warmth, hypermaturation, adhesions, tendon damage, or bone joint or nerve damage.  Muscle strength was normal.  No tissue loss was appreciated.  Further, no muscle herniation or loss of muscle function was observed.  The examiner stated that range of motion of the knee was to 0 degrees extension and 120 degrees of flexion without limitation or pain on repeated testing.  The examiner stated that pain could further limit function as described, particularly after being on his feet all day.  X-rays showed a foreign body in the left thigh in the soft tissues.  The assessment was scar of the left thigh, which the examiner indicated was the only residual from the injury.

In his notice of disagreement and substantive appeal, the Veteran stated that his injury had been acting up and was painful.  During his April 2010 hearing before the Board, the Veteran stated that his condition negatively affected his employment.  He worked as a heavy equipment operator, which required standing.  He had to quit his job because he could no longer stand.  He said he could not take long walks or mow the yard.  The condition also affected his sleep.  He stated that he takes Tylenol for the pain.

The Veteran had a VA examination in May 2010 for the purpose of developing a claim for entitlement to a total disability rating based on individual unemployability (TDIU), a claim that was subsequently granted.  The examiner observed a well-healed hypopigmented scar that was 12 centimeters in length and 10 centimeters in width on the left thigh.  The scar was not tender to palpation and the examiner did not observe adherence to underlying tissue.  The scar did not cause limitation of motion or function and did not cause soft tissue damage.  The examiner did not observe ulceration or breakdown over the scar, inflammation, edema, or keloid formation.  The scar did not limit routine activities of daily living or employment.

The examiner tested peripheral nerves and found that the Veteran's left lower extremity strength was normal.  No motor function impairment or sensory function deficits were observed.  The Veteran did not have muscle atrophy or abnormal muscle tone or bulk.

The examiner found that the maximum area of the scar was less than 6 square inches, or 39 square centimeters.  The maximum width of the scar was 0.2 centimeters.  The maximum length of the scar was 12 centimeters.  The scar was not painful; showed no signs of skin breakdown; was superficial; had no inflammation, edema, or keloid formation; and had no abnormal texture.  His skin was not indurated or inflexible; contour was not elevated or depressed; and the scar was not adherent to underlying tissue.  The examiner found no disabling effects.  The examiner observed an abnormal pigmentation in an area 6 square inches or less, and a discoloration that was lighter than normal.  No additional symptomatology was noted in the July 2010 examination report. 

The Board has considered the Veteran's complaints of pain, but finds that the currently assigned 10 percent rating adequately represents the severity of the Veteran's scar.  First, Diagnostic Codes 7802, 7803, and 7804 do not provide for a schedular rating in excess of 10 percent.  38 C.F.R. § 4.118.  A rating in excess of 10 percent is not warranted under Diagnostic Code 7805 because the Veteran's scar has not caused limitation of motion.  Id.  Consequently, the Board finds that the Veteran's scar on the left thigh, residual of a shrapnel wound, is not of the severity to warrant a rating in excess of 10 percent under the diagnostic codes addressing scars.

The Board has also considered the criteria for rating muscle injuries, 38 C.F.R. § 4.73, Diagnostic Code 5314.  For a rating in excess of 10 percent, the Veteran's disability must be moderately severe.  As noted above, moderately severe wounds consist of a through-and-through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, as well as intermuscular scarring.  There must be evidence in the file showing hospitalization for a prolonged period for treatment of the wound, a record of consistent complaint of cardinal signs and symptoms of muscle disability, and if present, evidence of inability to keep up with work requirements.  The objective findings will include entrance and, if present, exit scars indicating the track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side; and tests of strength and endurance compared with sound side will demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Even assuming that the Veteran had the type of injury discussed above, there is no record of consistent complaint of cardinal signs and symptoms of muscle disability.  Further, the objective findings do not show indications on palpation of loss of deep fascia, loss of muscle substance, or loss of normal firm resistance of muscles.  The Veteran's muscle strength has been normal.

Based on the foregoing, while the Board acknowledges the Veteran's complaints of pain, his symptoms are not of the severity to warrant the assignment of a schedular rating in excess of 10 percent for the scar on the left thigh, residual of a shrapnel wound, at any time during the pendency of the claim.  Hart, 21 Vet. App. 505.

The Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, as discussed above, the manifestations of the Veteran's scar on the left thigh, residual of a shrapnel wound, are contemplated by the schedular criteria.  Therefore, referral for extra-schedular consideration is not in order.

The Board notes that the Veteran has already been awarded a total disability rating based on unemployability due to his service-connected disabilities.  Finally, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  The appeal is denied.


ORDER

Entitlement to an increased rating for a scar on the left thigh, residual of a shrapnel wound, is denied.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


